internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eoeg teb-plr-111444-00 date date legend issuer borrower city bonds county state date date date date a b c d e f g h dear sir or madam this in response to your letter on behalf of the issuer and borrower requesting a private_letter_ruling that the use of bond proceeds as described below will be an insubstantial deviation for purposes of the public notice and approval requirements set forth in sec_147 of the internal_revenue_code and sec_5f of the temporary income_tax regulations facts plr-111444-00 the issuer is a public non-profit corporation organized under the laws of state to provide financing for health related facilities within county the borrower is a non-profit corporation organized under the laws of state for the purpose of providing overall leadership coordination and general support in the development of a comprehensive medical center the borrower represents that it is an organization described in sec_501 the borrower is comprised of a member institutions individually a member institution and collectively the member institutions the campuses of the borrower total more than b acres of non-contiguous property collectively the borrower’s campus located in a mixed use medical education distribution entertainment and health-related area and used primarily by non-profit institutions of various endeavors including but not limited to institutions providing educational_services facilities for hospitals and facilities for medical_research c of the member institutions are located on and have their primary function on the borrower’s campus an additional d of the member institutions have a broader geographic range of activity outside the borrower’s campus but part of each such member institution’s activity is on the borrower’s campus the proceeds of the bonds were loaned to the borrower pursuant to loan agreements between the issuer and the borrower the borrower expected to use such bond proceeds to expand renovate and enhance parking garages and surface parking lots to acquire and install related equipment and software and to improve public access signage conference administrative and housing facilities the projects on date in compliance with the public notice requirement of sec_147 the issuer published a public notice the notice in a newspaper of general circulation within the city and the county the notice identified and described the projects and provided the place date and time of the public hearing relating to the proposed issuance of the bonds the notice set forth the maximum aggregate principal_amount of the bonds and indicated that the proceeds of the bonds would be used to finance portions of the costs incurred to expand renovate and enhance parking garages and surface parking lots to acquire and install related equipment and software and to improve public access signage conference administrative and housing facilities on behalf of the borrower the notice stated that the financed projects would be situated within or immediately adjacent to e campuses and properties of the borrower which it proceeded to describe by street and natural boundaries on date the public hearing was duly held the bonds were approved by the commissioner’s court of county on date on date the issuer issued the bonds subsequent to the issuance of the bonds a property consisting of four contiguous tracts of land comprising approximately f acres located in the midst of borrower’s campus the property became available for sale the borrower expects that upon acquisition the property will be used only for a combination of office space class rooms record storage research labs pharmaceutical storage and distribution telecommunication facilities maintenance administration and surface parking plr-111444-00 borrower proposes to use approximately dollar_figureg h percent of the proceeds of the bonds to acquire the property and convert the improvements on the property from a manufacturing type building to an office type building such amount of bond proceeds is available for such use due to unforseen reductions in cost and delays of several of the projects contemplated to be financed with bond proceeds at the time the bonds were issued although the property’s location is not one of the tracts described in the notice the property is located in the midst of the noncontiguous tracts comprising borrower’s campus the property is approximately one-half mile from two of the tracts listed in the notice and directly across the street from one of the borrower’s member institutions there is no zoning designation for the property as there is no zoning ordinance in city however the prior use and the proposed use of the property is similar to the use of land surrounding the property law and analysis under sec_147 a private_activity_bond is not a qualified_bond unless it is part of an issue that has been approved by the governmental_unit that issued the bond or by the governmental_unit on whose behalf the bond was issued sec_147 treats an issue as having been approved by a governmental_unit after a public hearing following reasonable public notice sec_5f provides further guidance on meeting the public notice approval requirements under sec_5f f i through iv a facility is within the scope of approval if the notice of hearing and the approval contain all of the following i a general functional description of the type and use of the facility to be financed ii the maximum aggregate face_amount of obligations to be issued with respect to the facility iii the initial owner operator or manager of the facility and iv the prospective location of the facility by its street address or if none by a general description designed to inform readers of its specific location the term facility as defined in sec_5f f includes a tract or adjoining tracts of land improvements thereon and any personal_property used in connection with such real_property separate tracts of land may be treated as one facility only if they are used in an integrated operation an approval is valid under sec_5f f for any issue used to provide publicly approved facilities notwithstanding insubstantial deviations with respect to the maximum aggregate face_amount of the bonds issued under the approval for the facility the name of its initial owner manager or operator or the type or location of the facility from that described in the approval an approval or notice of public hearing is not adequate if any of the items in sec_5f f i through iv with respect to the facility to be financed are unknown on the date of public notice or the date of the approval sec_5f g states that the public hearing means a forum providing a reasonable opportunity for interested individuals to express their views both orally and plr-111444-00 in writing on the proposed issue of bonds and the location and nature of a proposed facility to be financed section sec_5f g states that the public notice must be reasonably designed to inform residents of the affected governmental units including residents of the issuing unit and the governmental_unit where a facility is to be located of the proposed issue the notice must state the date and time for the hearing and contain the information contained in paragraph f and be published no fewer than days before the scheduled hearing when sec_215 of the tax equity and fiscal responsibility act of tefra added former sec_103 to the code the public approval requirement applied only to industrial_development_bonds and not to bonds issued for the benefit of sec_501 organizations at that time tax-exempt industrial_development_bonds were required to finance specific capital projects consequently sec_5f states that a facility is within the scope of approval if the notice of hearing and the approval contain all of the items listed in sec_5f f i through iv later sec_1301 of the tax_reform_act_of_1986 expanded the application of the public approval requirement to all private_activity_bonds this expansion included qualified sec_501 bonds even though sec_145 does not require that qualified sec_501 bonds finance a facility as defined in sec_5f f according to the senate committee on finance s rep no 97th cong 2d sess c b the public notice and approval requirements in tefra were enacted to help eliminate inappropriate uses of tax-exempt_financing and to help restore the benefit of tax-exempt_financing for traditional governmental purposes while admitting that state and local governments were best suited to determine the appropriate uses of industrial_development_bonds the committee believed that industrial_development_bonds would serve legitimate purposes only if a the affected public has an opportunity to comment on the use of tax-exempt_financing for particular facilities and b after that input the elected representatives of the governmental_unit determine that there will be substantial public benefit from issuing the bonds the conference committee adopted the senate amendment with some clarifications h_r conf_rep no 97th cong 2d sess c b the purpose of the public notice and approval requirement of sec_147 is to ensure that the affected members of the general_public will be notified of a pending bond issue and made aware of the intended use of proceeds in order to elicit comments that will ensure a substantial public benefit from issuing the bonds in this case the property is located in the midst of the non-contiguous parcels comprising the borrower’s campus in a mixed-use area used primarily by non-profit institutions for medical educational and research purposes the property is approximately one-half mile from two of the tracts listed in the notice and directly across the street from one of borrower’s member institutions while the use of bond proceeds to acquire the property may not have been expected or foreseen at the time the bonds were issued the notice did not fail to put the public in the affected area on notice as to the plr-111444-00 borrower’s intention to use bond proceeds to finance projects in the general vicinity of the property having the same or similar uses as those to which it expects to put the property thus the originally published notice provided the general_public in the affected locality with all the pertinent information regarding the projects as required by sec_147 and sec_5f f conclusion based on the factual representations set forth above we conclude that the proposed use of unexpended bond proceeds to acquire the property and to convert the improvements thereon constitutes an insubstantial deviation from the location and description of the projects set forth in the notice and will not cause the bonds to fail to meet the public notice and approval requirements of sec_147 and sec_5f f except as specifically ruled above no opinion is expressed concerning this transaction under any other provision of the code or regulations thereunder including sec_103 and sec_141 through this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by timothy l jones assistant to the chief tax exempt bonds branch enclosure copy for sec_6110 purposes
